Citation Nr: 9901728	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-05 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for an innocently 
acquired psychiatric disorder.  

2.  Basic eligibility for nonservice-connected pension 
benefits.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active duty for training from November 1958 
to April 1959 and had active service from January 1961 to 
December 1962.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a January 1996 rating action of the RO.  

The Board remanded this case in April 1997 and May 1998.  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran has current innocently acquired psychiatric 
disability due to disease or injury which was incurred in or 
aggravated by service.  

2.  The veteran is not shown to have had the requisite 
service for receipt of pension benefits as he did not serve 
on active duty for 90 days during a period of war.  



CONCLUSIONS OF LAW

1.  A well-grounded claim of service connection for an 
innocently acquired psychiatric disorder has not been 
presented. 38 U.S.C.A. §§ 1112, 1131, 1137, 5107, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.303 (1998).

2.  The veteran is not eligible to receive nonservice-
connected pension benefits.  38 U.S.C.A. §§ 101, 1501, 1521, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.2, 3.3, 
3.6, 3.12, 3.102 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

A careful review of the service medical records shows that, 
in August 1961 on a report medical history, the veteran 
denied ever having had depression or excessive worry, nervous 
trouble of any sort or any illness or injury.  At that time, 
the veteran was found to be definitely unsuitable for 
admission into a psychotropic drug testing program.  A pre-
study psychiatric screening found that the veteran had a 
history of a moderately disturbed childhood adjustment, 
civilian arrest and military disciplinary infractions and had 
a minimal anxiety level.  

In December 1961, the veteran requested a psychiatric 
consultation because of a stuttering problem; however, no 
findings or diagnoses were recorded.  His psychiatric status 
at service discharge in October 1962 was noted as being 
normal.  

Private medical records from a facility in Cleveland Ohio, 
dated from February to December 1967, are of record.  They 
note that the veteran listed his employer as Warner 
Continental, and that his income the past year was about $100 
per week.  He also stated that he requested he be transferred 
from the National Guard to active duty for two years in 
January 1961.  He stated that he would fight in his sleep in 
service and had seen a psychiatrist once.  He was variously 
diagnosed with emotional unstable personality, borderline 
schizophrenia (potential of acute psychotic episode) and 
aggressive personality.  

On the veterans application for compensation benefits in 
October 1991, he noted having been a member of the Army 
Reserves from June 1958 to May 1964 and having had active 
duty from November 1958 to April 1959 and from January 1961 
to December 1969.  In a January 1992 request for information 
to the National Personnel Records Center (NPRC), the RO 
requested verification of service for the three periods.  

The RO obtained copies of two DD Form 214, which note a 
period of active duty for training from November 1958 to 
April 1959 and a period of active duty from January 1961 to 
December 1962 when he was transferred to USAR.  The 
service medical records referable to those periods of service 
were obtained.  In a subsequently received request, it was 
indicated that the reported information concerning the 
reported three periods of service had been verified as 
correct; however, no service medical records subsequent to 
1962 were provided.  

In an October 1993 VA psychiatric consultation, the veteran 
reported a history of anxiety and panic episodes since 
September 1991, when he was struck in the chest subsequent to 
coronary artery bypass graft surgery.  The veteran also 
reported having seen a psychiatrist while stationed in 
Germany during a tour of duty from 1967 to 1969.  Generalized 
anxiety disorder, alcohol dependence and passive aggressive 
and explosive personality traits were diagnosed.  

In May 1998, the Board remanded the case, in part, to contact 
the veteran to have him provide specific information 
concerning all of his periods of military service, 
particularly any claimed active service from December 1962 to 
1969.  Based on his response, the RO then was to attempt to 
verify all of the reported periods of active service and to 
secure all previously unobtained service medical records 
pertaining to the verified active service.  

In June 1998, the RO sent a letter to the veteran in order to 
obtain this information.  The veteran has failed to respond 
thereto.  Another request for information to the NPRC yielded 
no additional periods of service.  





A.  Innocently Acquired psychiatric disorder

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by peacetime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1131 (West 
1991).  If a psychosis is not diagnosed during service, but 
is present to a compensable degree within one year following 
separation from service, service connection is warranted.  38 
U.S.C.A. § 1133 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

The veteran contends that his current psychiatric disorder is 
the result of participation in an inservice drug testing 
program in 1958.  

In a claim for service connection, the veteran has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, and one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a) (West 1991).  
Murphy v. Derwinski, 1 Vet. App. 78, 80 (1990).  The claim 
must be accompanied by supporting evidence, an allegation is 
not enough.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The United States Court of Veterans Appeals (Court), in 
Caluza v. Brown, 7 Vet. App. 498 (1995) outlined a three 
prong test which established whether a claim is well 
grounded.  The Court stated that for a claim to be well 
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and of a nexus between the in-service 
injury or disease and the current disability.  Acceptable lay 
evidence may be used in lieu of expert medical evidence to 
satisfy the second prong of the test, i.e., inservice 
occurrence or aggravation of a condition; but expert medical 
evidence is required to satisfy the other two prongs of the 
test.  Id.  If a veteran makes evidentiary assertions, they 
must be accepted as true for the purpose of determining 
whether the claim is well grounded except where the assertion 
is inherently incredible or beyond the competence of the 
person making the assertion.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  The Court excluded, generally, lay witness 
evidence as not being competent as to matters which require 
the qualification of particular expertise, e.g., medical 
diagnoses or opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

There is no competent evidence of record which would satisfy 
two prongs of the Caluza test, i.e., there is no diagnosis of 
a psychiatric disease in service or within one year of 
discharge therefrom or any medical opinion linking his 
current disability to disease or injury which was incurred in 
or aggravated by service.  While the veteran asserts that his 
psychiatric disorder is due to drug testing in service, the 
evidence shows that he actually was denied participation in a 
testing program in August 1961.  Even if he was a 
participant, there is no competent evidence linking that any 
innocently acquired psychiatric disorder to such testing in 
service.  The veteran, as a lay witness, is not competent to 
diagnose an inservice condition or offer an opinion as to its 
medical relationship to service.  See Espiritu, supra.  

The Board also notes with respect to the contention of the 
veteran that he was treated by a psychiatrist in service from 
1967 to 1969 in Germany that he has failed to provide 
additional information that would enable the RO to verify any 
active service after December 1962 and obtain the putative 
medical records.  The Board notes in this regard that actual  
treatment records dating from 1967 clearly indicate that the 
veteran was working for a private company, not performing 
active military service.  In addition, in other medical 
evidence, the veteran has related that his anxiety and panic 
attacks started in 1991, after being struck in the chest.  

Hence, the Board finds that, since no competent evidence has 
been submitted to support the veterans lay assertions, 
evidence has not been presented that would justify a belief 
by a fair and impartial individual that his claim is 
plausible.  Thus, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991), in presenting a 
well-grounded claim.  See Caluza; Grottveit; Tirpak, supra.  





B.  Nonservice-connected Pension benefits

Basic entitlement to pension requires that a veteran serve in 
the active military service for a period of 90 days or more 
during a period of war; or during a period of war and was 
discharged or released from such service for a service- 
connected disability; or for a period of 90 days or more and 
such period either began or ended during a period of war; or 
for an aggregate of 90 days or more in two or more separate 
periods of service during the same or different war periods.  
38 U.S.C.A. § 1521(j) (West 1991 & Supp. 1998); 38 C.F.R. § 
3.3(a) (1998).  

It is pertinent to note in this regard that the beginning and 
ending dates of the Korean Conflict were June 27, 1950, and 
ending on January 31, 1955; and that the beginning and ending 
dates of the Vietnam Conflict were August 5, 1964, and May 7, 
1975.  See 38 U.S.C.A. § 101 (9)-(12); 38 C.F.R. § 3.2(d)-
(f).  

The veterans two periods of active service verified by a DD 
From 214 fall between the dates for the Korean Conflict and 
Vietnam Conflict and, therefore, cannot constitute active 
service during a period of war.  The Vietnam Era begins on 
February 28, 1961, in the case of a veteran who served in the 
Republic of Vietnam during that period, however, such is not 
the case here.  38 C.F.R. § 3.2(f).  

While the veteran asserts that he had additional active 
military service after 1962, he has failed to provide 
additional information which would enable the RO to verify 
that claimed service.  When the evidence is viewed in its 
entirety, the Board finds that the veteran is not shown to 
have performed other active service after he was discharged 
and transferred to the Reserve in December 1962.  

Thus, since the veteran is not shown to meet the basic 
eligibility requirements for nonservice-connected pension 
benefits, his claim must be denied by operation of law. 
Sabonis v. Brown, 6 Vet.App. 426 (1994).  




ORDER

Service connection for an innocently acquired psychiatric 
disorder is denied, as a well-grounded claim has not been 
presented.  

The claim for nonservice-connected pension benefits is 
denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  



- 2 -
